Title: To Alexander Hamilton from Samuel Hoffman, 10 August 1798
From: Hoffman, Samuel
To: Hamilton, Alexander


          
            Sir,
            State of New York, Manor of Livingston Augt. 10th. 1798.
          
          Attached to the Government, and zealous to use my feble efforts in supporting the Independence of my Country, I take the liberty (tho’ I have not the honor to be known to you) to solicit your interest for my being appointed a Lieutenant in the Cavelry of the United States. I have written to my relation the Attorney General of the State of New York requesting him to inform you whether I merit the appointment or not.
          I have the honor to be Sir with great respect Your most obedient humble Servant.
          
            Saml. Hoffman
          
          The Honble. Major Genl. Hamilton New York
        